DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.

 Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 6, lines 1 and 2, setting forth first and second retaining claws again appears duplicative since such has been set forth in claim 1 as amended.  It appears the claim should refer to the claws already set forth.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US patent 6,284,184) in view of Depondt et al (German publication 102008041261).
	The publication to Choi discloses a method of marking one or more colors on plastic substrates by laser ablation.  The substrate can be formed in two, three or more layers (note fig. 2 which shows layers 1, 3) including different dyes or pigments to achieve desired colors (col. 5, lines 35+) of the marking.  A main layer (1) has a cavity therein in which a secondary, distinct layer (3) is provided.  The main layer at least partially covers the secondary layer.
	The publication to Choi discloses all of the above recited subject matter with the exception of employing the method of marking on a spoiler of a wiper system.
	The publication to Depondt (note cited English language translation of the description portion thereof) discloses a one-piece spoiler (88) extending along an elongation length and longitudinal direction of an associated wiper (20) of a wiper system (fig. 2) of a motor vehicle.   The spoiler is at least configured to be mounted on a wiper extension (220) of the wiper system.  The spoiler can be made of plastics material (para. 2 of translation) and extends in a main direction of elongation and is mounted on a wiper (10) of the system.  Depondt discloses that the spoiler can be engraved or marked via laser as at zones (31, 33, 36).  Depondt also discloses the spoiler having leading edge and trailing edge retaining claws (generally 90, fig. 7) extending perpendicular to the spoiler elongation, towards one another, and a U-shaped base with an inclined plate, wherein the plate curves upward into a fin.  See below annotated figure 7.  Depondt includes an internal face configured to face the wiper (fig. 5).

    PNG
    media_image1.png
    525
    657
    media_image1.png
    Greyscale




	It would have been obvious to one of skill in the art before the filing date of the claimed invention to employ the method of laser marking as suggested by Choi to mark a spoiler of a wiper system, as clearly suggested by Depondt, to provide identification thereof for retailers as well as users of the spoiler.  Such method employed in Depondt would provide for multi-layering the spoiler substrate to enable marking.  Marking by engraving of spoilers is well established.
	With respect to claim 1, while Depondt discloses the engraving zones (31, 33, figs. 1-3) on a back side of the fin, to provide the location of such on the plate appears little more than shifting the location of such with the entirely expected result of being able to view such zones from a different angle.  Merely shifting the location of the zones does not appear to produce a new and unexpected result that is different in kind and not merely in degree from the results of the prior art.  Additionally, it is noted that Depondt clearly discloses that the spoiler can be marked at a freely selectable location (para. 8).  As such, the marking or engraving zones can be provided as desired as a mere design choice.
	With respect to claim 2, the method of Choi discloses removing of the main layer to reveal the secondary layer (col. 5, lines 5+).
	With respect to claim 3, while Choi suggests different polymers for the layers, it appears the layers could be made from the same material to enhance bonding between layers and merely employ different pigments/additives to achieve the different densities/colors forming the layers.  Choi suggests the pigment density is to be taken into account when forming the layers (col. 7, lines 60+).  It would have been obvious to one of skill in the art before the filing date of the claimed invention to make the multiple layers suggested by the Choi method of the same material, as a mere choice of materials, to enhance bonding between the layers and thus avoiding delamination.

	With respect to claim 7, Choi appears to suggest providing the multi-layering throughout the substrate to be marked (fig. 2).  As such, the provision of the secondary layer provided in Depondt as suggested by Choi can be provided throughout the spoiler, where desired, to enable forming the particular desired marking.
	With respect to claim 8, as Choi suggests there can be three stacked layers (for example, col. 7, lines 38+) for the substrate to be marked if desired, such could readily be employed with a spoiler as suggested by Depondt to achieve enhanced marking.
	With respect to claim 9, the wiper is connected to an arm (220) by a connection interface (100).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US patent 6,284,184) in view of Depondt et al (German publication 102008041261) as applied to claim 1 above, and further in view of Espinasse et al (EP publication 2415645)
	The publications top Choi and Depondt disclose all of the above recited subject matter with the exception of the spoiler retaining claws at least partially being made of a material that is stiffer than the material for the rest of the spoiler.
	The publication to Espinasse discloses a spoiler (4, fig. 1) of a wiper system.  The spoiler is of a bi-material and includes retaining claws (3A, 3B, 4A, 4B, fig. 2) extending towards one another and being of a stiffer material than the rest of the spoiler (see para. 18 of translation).
	It would have been obvious to one of skill in the art before the filing date of the claimed invention to provide the retaining claws of the Choi/Depondt spoiler as being of a stiffer material than the rest of the spoiler, as clearly suggested by Espinasse, to enhance retention of the spoiler to the structure that it is mounted to.

Response to Arguments

Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive.
	Applicant’s arguments with respect to the rejection of claims under 112(b) are noted but not fully persuasive in light of the amendments made.  As set forth above, introduction of the edge retaining claws into claim 1 leads to duplicative claiming of such claws in claim 6.
	Applicant’s arguments with respect to the rejection of claims by Choi in view of Depondt are noted but not persuasive.  Initially, applicant argues that Choi does not disclose the claimed structure of the engraving zone created in a plate that is formed at a base of the spoiler.  While such is true, Choi is not relied upon to teach such.  Choi is relied upon to teach the particular engraving with multiple layers.  Such is employed in Depondt which does show the particular spoiler claimed, albeit without the engraving zones as claimed.  As set forth above, while Depondt discloses the engraving zones (31, 33, figs. 1-3) on a back side of the fin, to provide the location of such on the plate appears little more than shifting the location of such with the entirely expected result of being able to view such zones from a different angle.  Merely shifting the location of the zones does not appear to produce a new and unexpected result that is different in kind and not merely in degree from the results of the prior art.  Additionally, it is noted that Depondt clearly discloses that the spoiler can be marked at a freely selectable location (para. 8).  As such, the marking or engraving zones can be provided as desired as a mere design choice.



	Applicant’s argument that Depondt’s structure is materially distinguished from the subject invention because Depondt lacks a leading edge and trailing edge claw in a unitized structure that includes the recited plate with stacked structure is not persuasive.  As set forth in the above annotated figure of Depondt, the spoiler thereof includes the structure as claimed.  It is not exactly clear what “stacked structure” applicant is referring to that is not disclosed by Depondt.  If applicant is referring to the layers of the engraving zones, it is noted such is provided when the zones are incorporated into Depondt as suggested by Choi, in the manner as set forth above.  Applicant is directed to figure 7 of Depondt which shows the unitized spoiler structure as claimed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY K GRAHAM whose telephone number is (571)272-1274. The examiner can normally be reached 7:00am-3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary K. Graham/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        




GKG
28 September 2022